Citation Nr: 1534951	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.

2.  Entitlement to an initial compensable rating for left carpal tunnel syndrome.

3.  Entitlement to an effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1986 to August 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the claims in May 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2015 Court Order and Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated in part the Board's decision on issues listed above and remanded those issues for compliance with specific instructions.

The issue of entitlement to an effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of right and left carpal tunnel syndrome are no more than mild, manifesting in subjective complaints of numbness and tingling in the last two digits of each hand with no functional loss.


CONCLUSION OF LAW

The criteria for 10 percent rating evaluation, but no higher, for left and right carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.124a, Diagnostic Code 8515 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in November 2011 and May 2009.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Initial Rating for Right and Left Carpal Tunnel Syndrome

The Veteran contends that she is entitled to higher initial ratings for her right and left carpal tunnel syndrome.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Complete paralysis has symptoms such as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbance.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As an initial matter VA examinations reflect her dominant hand is her right hand.  

The veteran was afforded a general VA examination in June 2008.  During this examination she described aching pain over bilateral finger, wrist and elbow joints.  She reported a history of a nodule removed from the hand and noted no swelling or pain in that area.  Neurological examination reflected touch, pain and vibration sensation was normal over the bilateral upper extremities.  The upper extremities had normal tone and power and no atrophy was noted.  Bilateral biceps, brachioradialis and triceps reflexes were normal.  

A 2009 VA examination of the hand noted range of motion of the index and long fingers were normal.  No gap between the thumb pad and fingers bilaterally and no evidence of pain was noted.  There was no ankylosis, no deformity of one or more digits.  There was no decreased strength for pushing, pulling or twisting and no decreased dexterity for twisting, probing, writing touching and expression.  

In May 2009 the Veteran was afforded a VA examination of the peripheral nerves.  The Veteran complained of numbness in the bilateral hands and into the last 2 digits for approximately 2 months.  She used wrist splints.  The Veteran reported bilateral numbness into the last two digits of each hand, characterized as paresthesia, with a tingling sensation and "falling asleep."  Motor examination of the upper extremities was 5 throughout.  Sensory and reflex testing was normal bilaterally.  There was no muscle atrophy.  The Veteran had a mild positive phalen's test and a negative tinel's test.  The examiner noted that neuritis was present but paralysis and neuralgia were absent.  There were no significant effects on occupation and no effects on daily activities.  

In November 2011, the Veteran underwent another VA examination.  She continued to report numbness and tingling in the last two digits of her hands bilaterally, usually while driving, using the computer, and writing for a prolonged period of time.  She stated that she is a computer operator at work.  The Veteran was not noted to have any pain but did have mild paresthesias and/or dysesthesias and numbness.  Muscle strength was normal.  Sensory examination was normal.  The examiner rated all upper extremity nerves as normal.  

The Board finds that the evidence supports that the Veteran currently has carpal tunnel syndrome manifested by no more than mild, incomplete paralysis of the median nerve of both hands.  The Board acknowledges the Veteran's subjective complaints of numbness and tingling in two of her fingers bilaterally, but finds that such complaints are indicative of no more than mild symptomology.  The Board gives significant weight to the objective testing, including normal sensory examination and no evidence of any functional loss in either hand due to carpal tunnel syndrome.  The lay and medical evidence shows that the Veteran has mild carpal tunnel syndrome in each hand.  As noted, a 10 percent rating evaluation is warranted for mild carpal tunnel syndrome for both the major and minor hand.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that symptoms pertaining to the Veteran's bilateral carpal tunnel syndrome do not more nearly approximate moderate incomplete paralysis of the median nerve as the evidence of record does not include a finding of neurological or sensory loss.  As noted, muscle strength and reflex testing has consistently been normal.  Sensory examination has never revealed decreased sensation in the upper extremities.  The Veteran was never noted to have atrophy.  Additionally, prior examination of the hands noted normal motion of the fingers reflecting she was far from a finding of complete paralysis of the median nerve.  In sum, the evidence reflects the symptoms are wholly sensory.  Under the rating criteria, such findings should be mild, or at most moderate.  38 C.F.R. § 4.124a, note.  While the criteria allow for sensory findings to be moderate, the Board does not find the Veteran's symptoms have met such severity at the present time.  Rather, examiners have indicated there was no functional loss and no effects on occupational functioning or performing activities of daily living.  As such, the Board finds that a rating higher than 10 percent is not warranted for left or right carpal tunnel syndrome.

To the extent that the Veteran seeks a higher than 10 percent rating for the right and left hand, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disabilities render her totally unemployable.  At the November 2011 VA examination, she reported that she is currently employed as a computer operator.  Accordingly, a claim for TDIU has not been raised.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's carpal tunnel syndrome is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's carpal tunnel syndrome has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, the record reflects that her symptomology is mild, at worst.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  Additionally, she has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating evaluation of 10 percent, but no higher, for right carpal tunnel syndrome is granted.

Entitlement to an initial rating evaluation of 10 percent, but no higher, for left carpal tunnel syndrome is granted.


REMAND

The Veteran seeks an effective date prior to March 4, 2009 for the assigned 20 percent rating for diabetes mellitus.

In June 2008 the Veteran was afforded a VA examination.  The examiner noted the Veteran had been diagnosed with insulin resistance in 2005 for which she was prescribed an oral hypoglycemic.  The examiner stated that the Veteran was prediabetic.  The record also reflects that she was on Metformin 500 mg. daily starting in 2005.

VA treatment records reflect that the Veteran had her first appointment at the VA on March 4, 2009 at which time she was diagnosed with type 2 diabetes.  No medical records prior to that date reflect that the Veteran had been diagnosed with diabetes.

The Board finds that a new medical examination and/or opinion is required to consider the effect, if any, of Metformin on her blood glucose levels, and to assist in determining whether her diabetes was manifested by symptoms requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet at any time prior to March 4, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA medical opinion and/or examination to assist in determining whether diabetes was present prior to March 4, 2009, and if so, whether diabetes was manifested by symptoms requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet at any time prior to March 4, 2009.  

In reaching this opinion, the examiner is asked to consider only whether the Veteran's condition prior to March 4, 2009 would have required insulin and restricted diet, or; oral hypoglycemic agent and restricted diet (i.e., whether either of those treatment plans would have been recommended, notwithstanding the Veteran's other medical considerations).  In rendering the opinion, the examiner is instructed not to consider whether the Veteran actually followed either of those treatment plans.  

The examiner is asked to specifically discuss the effects, if any, of Metformin on her blood glucose levels.  In particular, what effect, if any, did Metformin have on the onset and severity of her diabetes?

The claims folder must be made available for review in connection with this examination or opinion.  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


